DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 1/5/2021. As directed by the amendment: claims 1, 23-24, 28-29, and 33 have been amended; claims 5-6, 8, 10, and 12-20 have been cancelled; and no claims have been added. Thus, claims 1-4, 7, 9, 11, and 21-33 are presently pending in this application.
Drawings
The drawings are objected to because Figs. 2A, 3A, and 4A were amended to show a “mid-longitudinal axis”. In the Remarks filed 1/5/2021, the Applicant states that “mid” is short for middle” and “longitudinal axis” is “the long axis of an object or structure”. After further assessment of amended figures, it is unclear even if Applicant’s description of what a “mid-longitudinal axis” is correlates to what is shown. Mid-longitudinal axis is not a known term in the art. It is unclear if the Applicant is just trying to claim a longitudinal axis? A longitudinal axis is an axis that passes through a center of gravity of a body. The amended figures do not even show the “middle” “long axis of an object or structure” going through the middle of the elongate first member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The amendment filed 1/16/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “mid-longitudinal axis” in Paragraph [0041].
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter with respect to the elected embodiment.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
a first wall extending from the proximal end to at least adjacent the distal end of the elongate first member, a second wall extending from at least adjacent the proximal end to at least adjacent the distal end of the elongate first member, the tip portion extending from the first wall and the second wall to the distal end of the elongate first member, the second lumen being formed along one of a first side and an opposite second side of the first lumen, the first lumen being formed by portions of the first wall, the second wall, and the tip portion, the second lumen being formed between portions of the first wall and the second wall
the elongate first member includes a mid-longitudinal axis extending through the proximal end and the distal end of the elongate first member, wherein the second lumen includes a 5Application Serial No. 15/180,971primary portion extending in a direction substantially aligned with the mid- longitudinal axis, and a branch portion adjacent the distal end of the elongate first member that extends in a direction transverse to the mid-longitudinal axis
the elongate first member includes a mid-longitudinal axis extending through the proximal end and the distal end of the elongate first member, and at least portions of the first lumen and the second lumen are substantially side-by-side with one another.
a mid-longitudinal axis extending through the proximal end and the distal end, a first wall extending from the proximal end to at least adjacent the distal end of the elongate first member, a  extending from at least adjacent the proximal end to at least adjacent the distal end of the elongate first member, tip portion extending from the first wall and the second wall to the distal end of the elongate first member formed from the first wall, the first lumen substantially aligned with the mid-longitudinal axis, portions of the second lumen substantially aligned with the mid-longitudinal axis, portions of the first lumen and the second lumen being side-by-side with one another, the first lumen being formed by portions of the first wall, the second wall, and the tip portion, and the second lumen being formed between portions of the first wall and the second wall
wherein the second lumen includes a primary portion extending in a direction substantially aligned with the mid-longitudinal axis, and a branch portion adjacent the distal end of the elongate first member that extends in a direction transverse to the mid-longitudinal axis
wherein at least portions of the second lumen are formed along one of a first side and an opposite second side of the first lumen
a mid-longitudinal axis extending through the proximal end and the distal end, a first wall extending from the proximal end to at least adjacent the distal end of the elongate first member, a second wall extending from at least adjacent the proximal end to at least adjacent the distal end of the elongate first member, tip portion extending from the first wall and the second wall to the distal end of the elongate first member, the first7Application Serial No. 15/180,971 Docket No. C00012339.USU1(102.0194)lumen substantially aligned with the mid-longitudinal axis, portions of the second lumen substantially aligned with the mid-longitudinal axis, portions of the first lumen and the second lumen being side-by-side with one another, the first lumen being formed by portions the first wall, the second wall, and the tip portion, and the second lumen being formed between portions of the first wall and the second wall
wherein the second lumen includes a primary portion extending in a direction substantially aligned with the mid-longitudinal axis, and a branch portion adjacent the distal end of the elongate first member that extends in a direction transverse to the mid-longitudinal axis
wherein at least portions of the second lumen are formed along one of a first side and an opposite second side of the first lumen
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 11, and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the second lumen being formed along one of a first side and an opposite second side of the first lumen”, however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendments or any discussion explaining the new amendments in the original disclosure. Regarding Fig. 4A, the present application only has support for the second lumen being formed along a first side of the first lumen and does not have support for the second lumen being formed along an opposite second side of the first lumen.
Claim 22 recites “a mid-longitudinal axis”, however it is not a known term in the art and the Applicant has failed to provide a definition as to exactly what a “mid-longitudinal axis” is. Fig. 4A was amended to show a “mid-longitudinal axis” and in the Remarks filed 1/5/2021, the Applicant states that “mid” is short for middle” and “longitudinal axis” is “the long axis of an object or structure”. After further assessment of amended Fig. 4A, it is unclear even if Applicant’s description of what a “mid-longitudinal axis” is correlates to what is shown. Mid-longitudinal axis is not a known term in the art. It is unclear if the Applicant is just trying to claim a longitudinal axis? A longitudinal axis is an axis that passes through a 
Claim 23 recites “a mid-longitudinal axis”, however it is not a known term in the art and the Applicant has failed to provide a definition as to exactly what a “mid-longitudinal axis” is. Fig. 4A was amended to show a “mid-longitudinal axis” and in the Remarks filed 1/5/2021, the Applicant states that “mid” is short for middle” and “longitudinal axis” is “the long axis of an object or structure”. After further assessment of amended Fig. 4A, it is unclear even if Applicant’s description of what a “mid-longitudinal axis” is correlates to what is shown. Mid-longitudinal axis is not a known term in the art. It is unclear if the Applicant is just trying to claim a longitudinal axis? A longitudinal axis is an axis that passes through a center of gravity of a body. Amended Fig. 4A does not even show the “middle” “long axis of an object or structure” going through the middle of the elongate first member.  
Claim 24 recites “a mid-longitudinal axis”, however it is not a known term in the art and the Applicant has failed to provide a definition as to exactly what a “mid-longitudinal axis” is. Fig. 4A was amended to show a “mid-longitudinal axis” and in the Remarks filed 1/5/2021, the Applicant states that “mid” is short for middle” and “longitudinal axis” is “the long axis of an object or structure”. After further assessment of amended Fig. 4A, it is unclear even if Applicant’s description of what a “mid-longitudinal axis” is correlates to what is shown. Mid-longitudinal axis is not a known term in the art. It is unclear if the Applicant is just trying to claim a longitudinal axis? A longitudinal axis is an axis that passes through a center of gravity of a body. Amended Fig. 4A does not even show the “middle” “long axis of an object or structure” going through the middle of the elongate first member.  
Claim 28 recites “at least portions of the second lumen are formed along one of a first side and an opposite second side of the first lumen”, however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendments or any discussion explaining the new amendments in the original disclosure. Regarding Fig. 4A, the present application only has support for at least portions of the second lumen are formed along a first side of the first lumen and does not have support for at least portions of the second lumen being formed along an opposite second side of the first lumen.
Claim 29 recites “a mid-longitudinal axis”, however it is not a known term in the art and the Applicant has failed to provide a definition as to exactly what a “mid-longitudinal axis” is. Fig. 4A was amended to show a “mid-longitudinal axis” and in the Remarks filed 1/5/2021, the Applicant states that “mid” is short for middle” and “longitudinal axis” is “the long axis of an object or structure”. After further assessment of amended Fig. 4A, it is unclear even if Applicant’s description of what a “mid-longitudinal axis” is correlates to what is shown. Mid-longitudinal axis is not a known term in the art. It is unclear if the Applicant is just trying to claim a longitudinal axis? A longitudinal axis is an axis that passes through a center of gravity of a body. Amended Fig. 4A does not even show the “middle” “long axis of an object or structure” going through the middle of the elongate first member.  
Claim 33 recites “at least portions of the second lumen are formed along one of a first side and an opposite second side of the first lumen”, however the disclosure fails to disclose such limitation. The examiner is unable to find literal support for the new amendments or any discussion explaining the new amendments in the original disclosure. Regarding Fig. 4A, the present application only has support for at least portions of the second lumen are formed along a first side of the first lumen and does not have support for at least portions of the second lumen being formed along an opposite second side of the first lumen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 11, 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Aves et al. (US Publication 2003/0028147 A1) in view of Jenson et al. (US Publication 2008/0146990 A1) further in view of Caggiani (US Patent 5,517,846 A).
Regarding claim 1, Aves discloses a device (10, Figs. 1 and 7) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (12) having a proximal end (16), an opposite distal end (14), a length (Figs. 1 and 7) extending between the proximal end and the distal end of the elongate first member (Figs. 1 and 7), a first wall (Outer wall of 12) extending from the proximal end to at least adjacent the distal end of the elongate first member (Figs. 1 and 7, Paragraph [0054]), a second wall (Wall that separates second lumen from first lumen, Paragraph [0054]) extending from at least adjacent the proximal end to at least adjacent the distal end of the elongate first member (Figs. 1 and 7, Paragraph [0054]), a tip portion (Fig. 1) extending from the first wall and the second wall to the distal end of the elongate first member (Fig. 1), the elongate first member having disposed therein a first lumen (28) and a second lumen (Paragraph [0054], line 2), the first lumen extending through and along the length of the elongate first member between a first opening at the proximal end of the elongate first member (First opening at proximal end of elongate first member where insertion of 210 through 12 occurs, Figs. 1 and 7) and a second opening (30) at the tip portion (Fig. 1), the second lumen extending through and along a portion of the length of the elongate first member between a third opening at the proximal end of the elongate first member (Third opening at proximal end of the elongate first member where a spinal needle, a pulsating syringe, other known devices to sense a pressure drop in the epidural region and/or other medical devices would enter through, Figs. 1 and 7, Paragraph [0054], lines 14-17) and a fourth opening (Paragraph [0054], line 7) adjacent the tip portion (Paragraph [0054], lines 6-8, Fig. 1), the second lumen being formed along one of a first side and an opposite second side of the first lumen (Fig. 1 and Paragraph [0054]), the first lumen being formed by portions of the first wall, the second wall, and the tip portion (Figs. 1 and 7, Paragraph [0054]), and the second lumen being formed between portions of the first wall and the second wall (Figs. 1 and 7, Paragraph [0054]); 
a second member (216) having a proximal end (Fig. 7), an opposite distal end (Fig. 7), a length  (Fig. 7) extending between the proximal end and the distal end (Fig. 7), the second member connected at the distal end thereof to the proximal end of the elongate first member (Fig. 7), the second member including a channel extending between the proximal end and the distal end of the second member (216 includes a channel between the proximal end and distal end of 216 in order to allow for insertion of 210 through 216), the channel communicating with the first lumen (Channel would communicate with 28 because 210 is inserted through 216 and 28); 2Application Serial No. 15/180,971 Docket No. C00012339.USU1/102.0194 
the second lumen is adapted to be used with known devices to sense a pressure drop in the epidural region (Paragraph [0054], lines 14-17]).
Aves is silent regarding
one or more sensors positioned in the second lumen; and 
a signaling component including a light source, the signaling component being connected to the one or more sensors and being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues, the light source being provided on the second member.
Jenson teaches a device (102) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (104) having a proximal end (106), an opposite distal end (108), a length (Fig. 1A) extending between the proximal end and the distal end of the elongate first member (Fig. 1A), the elongate first member having disposed therein a first lumen (112) and a second lumen (Area in which 118 and 116 are located within), the first lumen extending through and along the length of the elongate first member between a first opening (Fig. 1A) at the proximal end of the elongate first member (Fig. 1A) and a second opening (114), the second lumen extending through and along a portion of the length of the elongate first member between a third opening (Fig. 1A) at the proximal end of the elongate (Fig. 1A) and a fourth opening (Location at which 116 is located) adjacent a tip portion (Fig. 1A); 
a second member (110) having a proximal end (Fig. 1A), an opposite distal end (Fig. 1A), a length (Fig. 1A) extending between the proximal end and the distal end (Fig. 1A), the second member connected at the distal end thereof to the proximal end of the elongate first member (Fig. 1A), the second member including a channel extending between the proximal end and the distal end of the second member (110 would have a channel extending between the proximal end and the distal end of the second member in order to allow for 102 to be connected to other devices, such as a pressure gauge, a pump, an infusate supply, or a fluid receptacle), the channel communicating with the first lumen (Fig. 1A, Paragraph [0028]);  4Application Serial No. 15/180,971 Docket No. C00012339.USU1(102.0194) 
one or more sensors (116) positioned in the second lumen (Fig. 1A); and 
a signaling component (Paragraph [0033], line 2) connected to the one or more sensors for relaying data from the one or more sensors to a user when the elongate first member passes through the one or more tissues (Paragraph [0033]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Aves to incorporate the teachings of Jenson to incorporate one or more sensors positioned in the second lumen; and a signaling component connected to the one or more sensors for relaying data from the one or more sensors to a user when the elongate first member passes through the one or more tissues in order to measure the pressure of the medium into which the device is introduced before any fluid is introduced thereto or withdrawn therefrom (Paragraph [0045], lines 1-4).
Aves in view of Jenson are silent regarding
the signaling component including a light source, the signaling component being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues, the light source being provided on the second member.
Caggiani teaches a device (10’, Figs. 4-5) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (32’);
(13); 2Application Serial No. 15/180,971 Docket No. C00012339.USU1/102.0194 
one or more sensors (60); and 
a signaling component (28) including a light source (28), the signaling component being connected to the one or more sensors (Col 4, lines 24-32) and being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues (Col 4, lines 24-32), the light source being provided on the second member (Figs. 4-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the signaling component of Jenson to incorporate the teachings of Caggiani to incorporate a light source, the signaling component being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues since such a modification is the result of a simple substitution of one known element (Pressure gauge, Jenson) for another (28, Caggiani) to obtain predictable results (Indicating pressure of the medium where device is located). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified signaling component of Jenson to incorporate the teachings of Caggiani to incorporate the light source being provided on the second member in order to allow a more compact device and further since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1, wherein the one or more sensors are configured to sense differences in pressure (Paragraph [0033], lines 1-2, Jenson), temperature, viscosity, pH, chemistry, electrical charge or signal, force, energy, wavelength, frequency, displacement, orientation, or a combination thereof, between the one or more tissues.  
Regarding claim 3, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1, wherein the device senses differences in pressure when the elongate first member passes through the one or more tissues of or adjacent to an epidural space of the patient (Paragraph [0054], lines 14-17, Aves, Paragraph [0033], line 1-2, Jenson).  
Regarding claim 4, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1 wherein the elongate first member is a needle (12, Aves) and the second member is a needle hub (216, Aves).  
Regarding claim 7, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1, wherein the one or more sensors are located at the distal end of the elongate first member (Fig. 1A, Jenson).  
Regarding claim 9, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1.
Aves in view of Caggiani are silent regarding
wherein the one or more sensors are connected to the signaling component wirelessly or via one or more wires .  
Jenson teaches wherein the one or more sensors are connected to the signaling component wirelessly or via one or more wires (118, Jenson). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the one or more sensors of Jenson to incorporate the teachings of Jenson to incorporate being connected to the signaling component wirelessly or via one or more wires in order to provide power to the one or more sensors and/or relay data obtained by the one or more sensors to the signaling component (Paragraph [0033], Jenson).  
Regarding claim 11, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1, wherein the signaling component is disposed on or in the second member (Figs. 4-5, Caggiani).  
Regarding claim 21, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1, wherein the first wall includes an exterior surface (Fig. 1, Aves, Fig. 1A, Jenson), and the fourth opening is formed through the exterior surface (Paragraph [0054], lines 6-8, Aves, Fig. 1A, Jenson).  
Regarding claim 22, Aves in view of Jenson further in view of Caggiani disclose the device of claim 21, wherein the elongate first member includes a mid-longitudinal axis (Examiner notes that “mid-longitudinal axis” is not a known term in the art, failure on the Applicant’s behalf of providing a definition of exactly what a “mid-longitudinal axis” is, and based on the elected embodiment of Figs. 4-4B of the present application, the Examiner will be interpreting a “mid-longitudinal axis” as being an axis that is shifted, such as the longitudinal axis of the first lumen, Fig. 1, Aves) extending through the proximal end and 3Application Serial No. 15/180,971Docket No. C00012339.USU1/102.0194the distal end of the elongate first member (Figs. 1 and 7, Aves), wherein the second lumen includes a primary portion (Paragraph [0054], lines 6-8, Aves, Fig. 1A, where 118 is located, Jenson) extending in a direction substantially aligned with the mid-longitudinal axis (Figs. 1 and 7, Aves, Fig. 1A, Jenson), and a branch portion (Fig. 1A, where 116 is located, Jenson) adjacent the distal end of the elongate first member that extends in a direction transverse to the mid-longitudinal axis (Figs. 1 and 7, Aves, Fig. 1A, Jenson).  
Regarding claim 23, Aves in view of Jenson further in view of Caggiani disclose the device of claim 1, wherein the elongate first member includes a mid-longitudinal axis (Examiner notes that “mid-longitudinal axis” is not a known term in the art, failure on the Applicant’s behalf of providing a definition of exactly what a “mid-longitudinal axis” is, and based on the elected embodiment of Figs. 4-4B of the present application, the Examiner will be interpreting a “mid-longitudinal axis” as being an axis that is shifted, such as the longitudinal axis of the first lumen, Fig. 1, Aves) extending through the proximal end and the distal end of the elongate first member (Figs. 1 and 7, Aves), and at least portions of the first lumen and the second lumen are side-by-side with one another (Fig. 1, Paragraph [0054], Aves).  
Regarding claim 24, Aves discloses a device (10, Figs. 1 and 7) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (12) having a proximal end (16), an opposite distal end (14), a length (Figs. 1 and 7) extending between the proximal end and the distal end of the elongate first member (Figs. 1 and 7), a mid-longitudinal axis (Examiner notes that “mid-longitudinal axis” is not a known term in the art, failure on the Applicant’s behalf of providing a definition of exactly what a “mid-longitudinal axis” is, and based on the elected embodiment of Figs. 4-4B of the present application, the Examiner will be interpreting a “mid-longitudinal axis” as being an axis that is shifted, such as the longitudinal axis of the first lumen, Fig. 1) extending through the proximal end and the distal end (Figs. 1 and 7), a first wall (Outer wall of 12) extending from the proximal end to at (Figs. 1 and 7, Paragraph [0054]), a second wall (Wall that separates second lumen from first lumen, Paragraph [0054]) extending from at least adjacent the proximal end to at least adjacent the distal end of the elongate first member (Figs. 1 and 7, Paragraph [0054]), a tip portion (Fig. 1) extending from the first wall and the second wall to the distal end of the elongate first member formed from the first wall (Fig. 1), the elongate first member having disposed therein a first lumen (28) and a second lumen (Paragraph [0054], line 2), the first lumen substantially aligned with the mid-longitudinal axis (Fig. 1) and extending through and along the length of the elongate first member between a first opening at the proximal end of the elongate first member (First opening at proximal end of elongate first member where insertion of 210 through 12 occurs, Figs. 1 and 7) and a second opening (30) at the tip portion (Fig. 1), portions of the second lumen substantially aligned with the mid-longitudinal axis (Fig. 1, Paragraph [0054]) and extending through and along a portion of the length of the elongate first member between a third opening at the proximal end of the elongate first member (Third opening at proximal end of the elongate first member where a spinal needle, a pulsating syringe, other known devices to sense a pressure drop in the epidural region and/or other medical devices would enter through, Figs. 1 and 7, Paragraph [0054], lines 14-17) and a fourth opening (Paragraph [0054], line 7) adjacent the tip portion (Paragraph [0054], lines 6-8, Fig. 1), portions of the first lumen and the second lumen being side-by-side with one another (Fig. 1, Paragraph [0054]), the first lumen being formed by portions of the first wall, the second wall, and the tip portion (Figs. 1 and 7, Paragraph [0054]), and the second lumen being formed between portions of the first wall and the second wall (Figs. 1 and 7, Paragraph [0054]); 
the second lumen is adapted to be used with known devices to sense a pressure drop in the epidural region (Paragraph [0054], lines 14-17]).
Aves is silent regarding
one or more sensors positioned in the second lumen; and 
a signaling component including a light source, the signaling component being connected to the one or more sensors and being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues.  
(102) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (104) having a proximal end (106), an opposite distal end (108), a length (Fig. 1A) extending between the proximal end and the distal end of the elongate first member (Fig. 1A), a mid-longitudinal axis (Examiner notes that “mid-longitudinal axis” is not a known term in the art, failure on the Applicant’s behalf of providing a definition of exactly what a “mid-longitudinal axis” is, and based on the elected embodiment of Figs. 4-4B of the present application, the Examiner will be interpreting a “mid-longitudinal axis” as being an axis that is shifted, such as the longitudinal axis of the first lumen, Fig. 1A) extending through the proximal end and the distal end (Fig. 1A), the elongate first member having disposed therein a first lumen (112) and a second lumen (Area in which 118 and 116 are located within), the first lumen substantially aligned with the mid-longitudinal axis (Fig. 1A) and extending through and along the length of the elongate first member between a first opening (Fig. 1A) at the proximal end of the elongate first member (Fig. 1A) and a second opening (114), portions of the second lumen substantially aligned with the mid-longitudinal axis (Fig. 1A) and extending through and along a portion of the length of the elongate first member between a third opening (Fig. 1A) at the proximal end of the elongate first member (Fig. 1A) and a fourth opening  (Location at which 116 is located) adjacent the tip portion (Fig. 1A) and portions of the first lumen and the second lumen being side-by-side with one another (Fig. 1A); Docket No. C00012339.USU1(102.0194)
one or more sensors (116) positioned in the second lumen (Fig. 1A); and 
a signaling component (Paragraph [0033], line 2) connected to the one or more sensors and being configured to indicate when the elongate first member passes through the one or more tissues (Paragraphs [0033] and Paragraph [0045], lines 1-4). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Aves to incorporate the teachings of Jenson to incorporate one or more sensors positioned in the second lumen; and a signaling component connected to the one or more sensors and being configured to indicate when the elongate first member passes through the one or more tissues in order to measure the pressure of the medium into which the device is introduced before any fluid is introduced thereto or withdrawn therefrom (Paragraph [0045], lines 1-4).

the signaling component including a light source, the signaling component being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues.  
Caggiani teaches a device (10’, Figs. 4-5) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (32’); 2Application Serial No. 15/180,971 Docket No. C00012339.USU1/102.0194 
one or more sensors (60); and 
a signaling component (28) including a light source (28), the signaling component being connected to the one or more sensors (Col 4, lines 24-32) and being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues (Col 4, lines 24-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the signaling component of Jenson to incorporate the teachings of Caggiani to incorporate a light source, the signaling component being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues since such a modification is the result of a simple substitution of one known element (Pressure gauge, Jenson) for another (28, Caggiani) to obtain predictable results (Indicating pressure of the medium where device is located).
Regarding claim 25, Aves in view of Jenson further in view of Caggiani disclose the device of claim 24, wherein the one or more sensors are configured to sense differences in pressure (Paragraph [0033], lines 1-2, Jenson), temperature, viscosity, pH, chemistry, electrical charge or signal, force, energy, wavelength, frequency, displacement, orientation, or a combination thereof, between the one or more tissues.  
Regarding claim 26, Aves in view of Jenson further in view of Caggiani disclose the device of claim 24, wherein the first wall includes an exterior surface (Fig. 1, Aves, Fig. 1A, Jenson), and the fourth opening is formed through the exterior surface (Paragraph [0054], lines 6-8, Fig. 1A, Jenson).  
Regarding claim 27, Aves in view of Jenson further in view of Caggiani disclose the device of claim 26, wherein the second lumen includes a primary portion (Paragraph [0054], lines 6-8, Aves, Fig. 1A, where 118 is located, Jenson) extending in a direction substantially aligned with the mid-longitudinal axis (Figs. 1 and 7, Aves, Fig. 1A, Jenson), and a branch portion (Fig. 1A, where 116 is located, Jenson) adjacent the distal end of the elongate first member that extends in a direction transverse to the mid-longitudinal axis (Figs. 1 and 7, Aves, Fig. 1A, Jenson).  
Regarding claim 28, Aves in view of Jenson further in view of Caggiani disclose the device of claim 24, wherein at least portions of the second lumen are formed along one of a first side and an opposite second side of the first lumen (Fig. 1 and Paragraph [0054]).  
Regarding claim 29, Aves discloses a device (10, Figs. 1 and 7) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (12) having a proximal end (16), an opposite distal end (14), a length  (Figs. 1 and 7) extending between the proximal end and the distal end of the elongate first member (Figs. 1 and 7), a mid-longitudinal axis (Examiner notes that “mid-longitudinal axis” is not a known term in the art, failure on the Applicant’s behalf of providing a definition of exactly what a “mid-longitudinal axis” is, and based on the elected embodiment of Figs. 4-4B of the present application, the Examiner will be interpreting a “mid-longitudinal axis” as being an axis that is shifted, such as the longitudinal axis of the first lumen, Fig. 1) extending through the proximal end and the distal end (Figs. 1 and 7), a first wall (Outer wall of 12) extending from the proximal end to at least adjacent the distal end of the elongate first member (Figs. 1 and 7, Paragraph [0054]), a second wall (Wall that separates second lumen from first lumen, Paragraph [0054]) extending from at least5Application Serial No. 15/180,971 Docket No. C00012339.USU1/102.0194adjacent the proximal end to at least adjacent the distal end of the elongate first member (Figs. 1 and 7, Paragraph [0054]), a tip portion (Fig. 1) extending from the first wall and the second wall to the distal end of the elongate first member (Fig. 1), the elongate first member having disposed therein a first lumen (28) and a second lumen (Paragraph [0054], line 2), the first lumen substantially aligned with the mid-longitudinal axis (Fig. 1) and extending through and along the length of the elongate first member between a first opening at the proximal end of the elongate first member (First opening at proximal end of elongate first member where insertion of 210 through 12 occurs, Figs. 1 and 7) and a second opening (30) at the tip portion (Fig. 1), portions of the second lumen substantially aligned with the mid-longitudinal axis (Fig. 1, Paragraph [0054]) and extending through and along a portion of the length of the elongate first member between a third opening at the proximal end of the elongate first member (Third opening at proximal end of the elongate first member where a spinal needle, a pulsating syringe, other known devices to sense a pressure drop in the epidural region and/or other medical devices would enter through, Figs. 1 and 7, Paragraph [0054], lines 14-17) and a fourth opening (Paragraph [0054], line 7) adjacent the tip portion (Paragraph [0054], lines 6-8, Fig. 1), portions of the first lumen and the second lumen being side-by-side with one another (Fig. 1, Paragraph [0054]), the first lumen being formed by portions of the first wall, the second wall, and the tip portion (Fig. 1, Paragraph [0054]), and the second lumen being formed between portions of the first wall and the second wall (Fig. 1, Paragraph [0054]); 
a second member (216) connected at a distal end thereof to the proximal end of the elongate first member (Fig. 7), the second member including a channel (216 includes a channel between the proximal end and distal end of 216 in order to allow for insertion of 210 through 216) communicating with the first lumen (Channel would communicate with 28 because 210 is inserted through 216 and 28); and  
the second lumen is adapted to be used with known devices to sense a pressure drop in the epidural region (Paragraph [0054], lines 14-17]).
Aves is silent regarding
one or more sensors positioned in the second lumen; 
a signaling component including a light source, the signaling component connected to the one or more sensors and being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues, the light source being provided on the second member.
Jenson teaches a device (102) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
(104) having a proximal end (106), an opposite distal end (108), a length (Fig. 1A) extending between the proximal end and the distal end of the elongate first member (Fig. 1A), a mid-longitudinal axis (Examiner notes that “mid-longitudinal axis” is not a known term in the art, failure on the Applicant’s behalf of providing a definition of exactly what a “mid-longitudinal axis” is, and based on the elected embodiment of Figs. 4-4B of the present application, the Examiner will be interpreting a “mid-longitudinal axis” as being an axis that is shifted, such as the longitudinal axis of the first lumen, Fig. 1A) extending through the proximal end and the distal end (Fig. 1A), the elongate first member having disposed therein a first lumen (112) and a second lumen (Area in which 118 and 116 are located within), the first7Application Serial No. 15/180,971 Docket No. C00012339.USU1(102.0194)lumen substantially aligned with the mid-longitudinal axis (Fig. 1A) and extending through and along the length of the elongate first member between a first opening (Fig. 1A) at the proximal end of the elongate first member (Fig. 1A) and a second opening (114), portions the second lumen substantially aligned with the mid-longitudinal axis (Fig. 1A) and extending through and along a portion of the length of the elongate first member between a third opening (Fig. 1A) at the proximal end of the elongate first member (Fig. 1A) and a fourth opening  (Location at which 116 is located, Jenson) adjacent the tip portion (Fig. 1A), portions of the first lumen and the second lumen being side-by-side with one another (Fig. 1A); 
one or more sensors (116) positioned in the second lumen (Fig. 1A);
a second member (110) connected at a distal end thereof to the proximal end of the elongate first member (Fig. 1A), the second member including a channel communicating with the first lumen (110 would have a channel extending between the proximal end and the distal end of the second member in order to allow for 102 to be connected to other devices, such as a pressure gauge, a pump, an infusate supply, or a fluid receptacle, Fig. 1A, Paragraph [0028]);
a signaling component (Paragraph [0033], line 2) connected to the one or more sensors and being configured to indicate when the one or more sensors sense that the elongate first member passes through the one or more tissues (Paragraph [0033]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Aves to incorporate the teachings of Jenson to incorporate one or more sensors positioned in the second lumen; and a signaling component connected (Paragraph [0045], lines 1-4).
Aves in view of Jenson are silent regarding
the signaling component including a light source, the signaling component being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues, the light source being provided on the second member.
Caggiani teaches a device (10’, Figs. 4-5) for sensing differences in an environment of a body of a patient during passage of the device through one or more tissues in the body of the patient comprising: 
an elongate first member (32’);
one or more sensors (60); 
a second member (13); and 2Application Serial No. 15/180,971 Docket No. C00012339.USU1/102.0194  
a signaling component (28) including a light source (28), the signaling component being connected to the one or more sensors (Col 4, lines 24-32) and being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues (Col 4, lines 24-32), the light source being provided on the second member (Figs. 4-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the signaling component of Jenson to incorporate the teachings of Caggiani to incorporate a light source, the signaling component being configured to illuminate the light source when the one or more sensors sense that the elongate first member passes through the one or more tissues since such a modification is the result of a simple substitution of one known element (Pressure gauge, Jenson) for another (28, Caggiani) to obtain predictable results (Indicating pressure of the medium where device is located). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified signaling component of Jenson to incorporate the teachings of Caggiani to incorporate the light source being provided on the second member in order to allow a more compact device and further since mere 
Regarding claim 30, Aves in view of Jenson further in view of Caggiani disclose the device of claim 29, wherein the one or more sensors are configured to sense differences in pressure (Paragraph [0033], lines 1-2, Jenson), temperature, viscosity, pH, chemistry, electrical charge or signal, force, energy, wavelength, frequency, displacement, orientation, or a combination thereof, between the one or more tissues.  
Regarding claim 31, Aves in view of Jenson further in view of Caggiani disclose the device of claim 29, wherein the first wall includes an exterior surface (Fig. 1, Aves, Fig. 1A, Jenson), and the fourth opening is formed through the exterior surface (Paragraph [0054], lines 6-8, Aves, Fig. 1A, Jenson).  
Regarding claim 32, Aves in view of Jenson further in view of Caggiani disclose the device of claim 31, wherein the second lumen includes a primary portion (Paragraph [0054], lines 6-8, Aves, Fig. 1A, where 118 is located, Jenson) extending in a direction substantially aligned with the mid-longitudinal axis (Figs. 1 and 7, Aves, Fig. 1A, Jenson), and a branch portion (Fig. 1A, where 116 is located, Jenson) adjacent the distal end of the elongate first member that extends in a direction transverse to the mid-longitudinal axis (Figs. 1 and 7, Aves, Fig. 1A, Jenson).  
Regarding claim 33, Aves in view of Jenson further in view of Caggiani disclose the device of claim 29, wherein at least portions of the second lumen are formed along one of a first side and an opposite second side of the first lumen (Fig. 1 and Paragraph [0054]).  
Response to Arguments
Applicant’s arguments, see page 5, filed 1/5/2021, with respect to the rejection(s) of claim(s) 1-4, 7, 9, 11, and 21-33 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caggiani (US Patent 5,517,846 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783